DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
II.	Claims 1-5, 7-12, 14-16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-15 of U.S. Patent No. 11,212,876 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,212,876 patent teach similar limitations on establishing communication between a first wireless access point and a second wireless access point using an alien bridge.
For example:
Regarding claim 1 the 11,212,876 patent teaches a method for operating a first wireless access point, the method comprising: performing wired communications over a first circuit connected to the first wireless access point, wherein the first circuit operates according to a first power phase (see the 11,212,876 patent, claim 6, col. 12, lines 6-9); performing wireless communications with a second wireless access point, wherein the second wireless access point is connected to a second circuit and is not connected to the first circuit, wherein the second circuit operates according to a second power phase different from the first power phase (see the 11,212,876 patent, claim 6, col. 12, lines 10-15); and providing wireless transport through the second wireless access point to bridge communications between the first circuit and the second circuit, wherein in bridging communications between the first and second circuits, the first wireless access point is configured to provide an alien bridge from a wired domain of the first circuit and a wireless domain of the second wireless access point, wherein providing wireless transport to bridge communications between the first and second circuits enables internetworking between the first and second power phases (see the 11,212,876 patent, claim 6, col. 12, lines 16-26).
Claim 2 is rejected for double patenting as well by claim 7 of the 11,212,876 patent.
Claim 3 is rejected for double patenting as well by claim 8 of the 11,212,876 patent.
Claim 4 is rejected for double patenting as well by claim 9 of the 11,212,876 patent.
Claim 5 is rejected for double patenting as well by claim 10 of the 11,212,876 patent.
Claim 7 is rejected for double patenting as well by claim 14 of the 11,212,876 patent.
Claim 8 is rejected for double patenting as well by claim 11 (see the 11,212,876 patent, claim 11, col. 12, lines 61-67 and col. 13, lines 1-9) and claim 6 (see the 11,212,876 patent, claim 6, lines 4-6) of the 11,212,876 patent.
Claim 9 is rejected for double patenting as well by claim 12 of the 11,212,876 patent.
Claim 10 is rejected for double patenting as well by claim 13 of the 11,212,876 patent.
Claim 11 is rejected for double patenting as well by claim 15 of the 11,212,876 patent.
Claim 12 is rejected for double patenting as well by claim 15 of the 11,212,876 patent.
Claim 14 is rejected for double patenting as well by claim 11 (see the 11,212,876 patent, claim 11, col. 12, lines 61-67 and col. 13, lines 1-9) of the 11,212,876 patent.
Claim 15 is rejected for double patenting as well by claim 12 of the 11,212,876 patent.
Claim 16 is rejected for double patenting as well by claim 13 of the 11,212,876 patent.
Claim 18 is rejected for double patenting as well by claim 15 of the 11,212,876 patent.
Claim 19 is rejected for double patenting as well by claim 15 of the 11,212,876 patent.


III.	Claims 6, 13, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 11 of U.S. Patent No. 11,212,876 B1 in view of Pub. No.: US 2009/0238196 A1 to Ukita et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,212,876 patent in view of Ukita teach similar limitations on establishing communication between a first wireless access point and a second wireless access point using an alien bridge.
For example:
Regarding claim 6 the claims of the 11,212,876 patent teach the method of claim 1 (see the 11,212,846 patent, claim 6) except for wherein the first circuit comprises a power line carrier (PLC) implemented as part of a home networking system.
Ukita teaches a first circuit comprising a power line carrier (PLC) implemented as part of a home networking system (see paragraphs [0077] & [0477] – [0479] and Fig. 35, the home network of Fig. 35 including PLC-wireless AP (access point) reads on a first circuit comprising a power line carrier (PLC) implemented as part of a home networking system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the claims of the 11,212,876 patent adapt to include wherein the first circuit comprises a power line carrier (PLC) implemented as part of a home networking system because Power Line communications would allow for communication over a home powerline which can allow for a more versatile and efficient communication between devices in a home network (see Ukita, paragraphs [0478] – [0480] and Fig. 35).
Claim 13 is rejected for double patent as well by claim 6  of the 11,212,876 patent in view of Ukita. 
Claim 17 is rejected for double patent as well by claim 11 of the 11,212,876 patent in view of Ukita. 
Claim 20 is rejected for double patent as well by claim 11 of the 11,212,876 patent in view of Ukita. 

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Molina et al. Pub. No.: US 2013/0002409 A1 discloses powerline communication device with adaptable interface including Power Line communication (PLC) devices providing communication between devices on a home network, wherein a PLC device operating in a first communication standard  is capable of communicating with a second PLC device according to a second PLC communication standard (see abstract and Fig. 4).
Vedantham et al. Pub. No.: US 2013/0101003 A1 discloses relative phase detection in power line communications networks including a power line communication (PLC) device configured to detect a phase of power distribution of its respective circuit (see paragraph [0008]).
Oksman Pub. No.: US 2008/0225687 A1 discloses multi-domain network with centralized management including a wireless access point designated as domain master and configured to rout traffic (see paragraph [0022] and Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
December 1, 2022